Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant’s amendment filed November 20, 2022 in reply to the First Office Action on the Merits mailed May 19, 2022. Claims 21 and 30 have been amended; claims 1-20, 22-29, 31-33, and 35-38 have been canceled; and no claims have been newly added. Claim 41 has been withdrawn. Claims 21, 30, 34, 39, and 40 are under examination in the application.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the First Office Action on the Merits mailed May 19, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Claim 30 has been satisfactorily amended. Therefore, 35 USC 112(a) rejection presented in the First Office Action on the Merits mailed May 19, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Objections - Obviousness-Type Double Patenting (I-IV)
A terminal disclaimer with respect to U.S. Patent Nos. 8,679,470; 9,149,534; 9,345,778; and 9,907,741 has been timely filed in compliance with 37 CFR 1.321(c) or 1.321(d), signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejections presented in the First Office Action on the Merits mailed May 19, 2022 are hereby withdrawn.
Drawings
The Figure is objected to because it’s not in compliance with 37 CFR 1.84(u)(1). “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” (emphasis added).
Applicant’s argument that the abbreviation “FIG.” does not appear misses the point that the single figure labeled “Figure 1” is improperly numbered. Indeed, the figure should not be numbered at all. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following:
i) There should be a semicolon rather than a comma between “buffer” and “wherein”. 
ii) The expression “gel matrix; wherein” should be gel matrix, and wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30, 34, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to a composition comprising hylan B and an active ingredient, and goes on to stipulate that “the active ingredient not including water or buffer”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of such an expression. For example, is the expression intended to mean that the composition as a whole necessarily excludes water and a buffer? Is the expression intended to mean that the active ingredient is not water or a buffer, but that the composition as a whole does not exclude these agents? 
***For examination at this time, the claim is being interpreted as the composition as a whole does not exclude water or a buffer, but that the active ingredient itself is not water or a buffer.
Claims 30, 34, 39, and 40 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 21, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leshchiner et al. (U.S. Patent No. 5,143,724).
I. Applicant Claims
Applicant claims a topical composition comprising a hylan B gel matrix and a steroid active ingredient; wherein the composition is a gel slurry and the hylan B is in a “non-equilibrium” form. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form) (abstract; Col. 1, lines 31-42, 53-56, 63-65; Col. 2, lines 15-17, 59-68; Col. 3, lines 25-26, 62-64; Col. 4, lines 26-28; Col. 5, lines 48-68; Col. 6, lines 3-8, 19-20, 25-28, 37-39; Col. 7, lines 35-65; Col. 8, lines 55-60; Col. 9, lines 10-16). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Leshchiner et al. do not anticipate the claimed subject matter with one specific example or preferred embodiment. However, the Leshchiner et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Leshchiner et al., outlined supra, to devise Applicant’s presently claimed composition. 
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed can be a soft gel, and has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form), thus making the gel more coherent, and wherein the loaded drug will slowly diffuse from the slurry to the target site (see Col. 8, lines 55-60). Since Leshchiner et al. disclose that their composition can be employed in e.g. ophthalmology and wound management (see Col. 9, lines 14-15), and since of one ordinary skill in the art would understand the use in wound management to entail topical use for application to the skin (see Col. 1, lines 31-40), one of ordinary skill in the art would thus be motivated to topically employ the composition for drug delivery to e.g. a wound site, with a reasonable expectation that the composition will provide a soft and coherent feel to the skin, and will successfully deliver the drug to the target wound site. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leshchiner et al. (U.S. Patent No. 5,143,724), in view of Lee et al. (Aust Prescr. 1998; 21: 9-11).
II. Applicant Claims
Applicant claims a topical composition comprising a hylan B gel matrix and hydrocortisone. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form) (abstract; Col. 1, lines 31-42, 53-56, 63-65; Col. 2, lines 15-17, 59-68; Col. 3, lines 25-26, 62-64; Col. 4, lines 26-28; Col. 5, lines 48-68; Col. 6, lines 3-8, 19-20, 25-28, 37-39; Col. 7, lines 35-65; Col. 8, lines 55-60; Col. 9, lines 10-16). 
Lee et al. disclose that topical use of corticosteroids, e.g. hydrocortisone, is extremely useful in the treatment of skin disorders, and in particular can be applied to e.g. eyelids to treat e.g. inflammation, and can be applied to skin wound sites to minimize keloid scar formation. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Leshchiner et al. do not explicitly disclose that the active agent is hydrocortisone. This deficiency is cured by the teachings of Lee et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Leshchiner et al. and Lee et al., outlined supra, to devise Applicant’s presently claimed composition. 
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed can be a soft gel, and has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form), thus making the gel more coherent, and wherein the loaded drug will slowly diffuse from the slurry to the target site (see Col. 8, lines 55-60). Since Leshchiner et al. disclose that their composition can be employed in e.g. ophthalmology and e.g. wound management (see Col. 9, lines 14-15), and since of one ordinary skill in the art would understand the use in wound management to entail topical use for application to the skin (see Col. 1, lines 31-40), and since Lee et al. disclose that topical use of corticosteroids, e.g. hydrocortisone, is extremely useful in the treatment of skin disorders, and in particular can be applied to e.g. eyelids to treat e.g. inflammation, and can be applied to skin wound sites to minimize keloid scar formation; one of ordinary skill in the art would thus be motivated to employ hydrocortisone as the active agent, and to topically apply the resulting composition to e.g. eyelid or to e.g. a wound site, with the reasonable expectation that the composition will successfully treat e.g. inflammation of the eyelid or keloid formation at the wound site, respectively.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 20, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Leshchiner…does not specifically teach how such a gel should be loaded”, specifically “by swelling with the active ingredient” such that “the active ingredient becomes entrapped within the hylan B gel matrix” and thus the Examiner “is using impermissible hindsight…that one would be loading the gel using the process recited in claim 21”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a product, not to a method of making the product. The cited prior art discloses the claimed product and this is sufficient to preclude the patentability of the claimed product. The cited prior art need not disclose Applicant’s own method of arriving at the very same product. 
2. Specifically, one of ordinary skill in the art, in following the express teachings and reasonable suggestions of the cited prior art, would arrive at a composition comprising a hylan B gel matrix and a steroid active ingredient, e.g. hydrocortisone, entrapped therein; wherein the composition is a gel slurry, the hylan B is in a “non-equilibrium” form, and the active ingredient is slowly released. 
3. Applicant has provided no hard evidence of any kind whatsoever that their product is patentably distinct from the prior art product. Applicant has not even attempted to argue that there is any difference. Rather, Applicant has merely argued that the cited prior art does not expressly disclose all their product-by-process steps.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617